Citation Nr: 0613306	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Pittsburgh, Pennsylvania.  In their determination, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned an initial rating of 10 percent.  In 
accordance with Fenderson v. West, 1 Vet. App. 119 (1999), 
the issue in this case has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for his 
service-connected PTSD.

In the Informal Hearing Presentation, the veteran (through 
his representative) maintains that his treatment for PTSD 
includes psychotropic drugs.  He asserts that he has incurred 
erectile dysfunction secondary to his use of these drugs.  A 
review of the record also indicates the veteran reported this 
during individual therapy in April 2004.  Because this matter 
has not been previously addressed, the Board refers it to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.) 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that another VA examination is necessary 
prior to adjudication of his appeal.  The representative 
contends that the veteran's disorder is much worse than 
reflected in the April 2004 VA examination and that the 
veteran's therapy notes and the Social Security Report were 
not given the weight they deserved.  The representative 
further contends that it has not been determined whether the 
veteran has a major depressive disorder and if it is related 
to his service connected PTSD. 

The Court of Appeals for Veterans Claims has held, in 
substance, that where service connection is in effect for one 
diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The veteran's claims file discloses multiple current 
psychiatric diagnoses, including major depressive disorder 
and general anxiety disorder.  Social Security Administration 
records also show in a disability evaluation done in May 
2004, a diagnosis of major depressive disorder, single 
episode.  Just one month earlier, a VA examiner diagnosed 
dysthymic disorder.  While the VA examiner opined that the 
dysthymic disorder is unrelated to service-connected PTSD, 
the question of whether the veteran's other psychiatric 
disorders are related to PTSD has not been answered. This 
matter should be addressed before the Board proceeds.  It is 
also necessary to have the examiner disassociate any symptoms 
not related to the veteran's service connected PTSD.

VA outpatient records show several GAF (Global Assessment of 
Functioning Scale) scores from December 2003 to December 
2004.  GAF, under the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th Ed. 1994) (DSM-IV), reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health-illness.  The nomenclature in DSM-IV has been 
specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. §§ 4.125, 4.130 (2005).  The GAF score 
reflected in VA's examination of the veteran in April 2004 
was 75.  Notably, his GAF score in May 2004, one month after 
the VA examination, was 55.  Treatment records show GAF 
scores ranging from a low of 52 (June 2004) to a high of 60 
(December 2004).  Thus, it appears there is a significant 
difference that is not explained by the VA examiner or any 
other clinician of record.  Consequently, the Board is of the 
opinion that a new examination is needed to reconcile, to the 
extent possible, the incongruity between the GAF score from 
the VA examination and the GAF scores shown in treatment 
records.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claim for an assignment of an 
initial evaluation in excess of 10 
percent for PTSD.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to his claim.
 
2.  When the above evidentiary development 
has been accomplished, associate any 
additional records with the file and 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
severity of his PTSD and whether there are 
any associated psychiatric disorders.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  In view of the 
varying evidence of record with regard to 
Global Assessment of Functioning (GAF) 
scores and psychiatric diagnoses, the 
examiner is requested to review the 
appropriate records in the file to assist 
with providing an opinion, in particular, 
the veteran's treatment records, the VA 
examination dated in April 2004, and the 
State Disability evaluation dated in May 
2004.  All pertinent symptoms necessary 
for rating the disability should be 
reported, with an emphasis on the degree 
of resulting occupational and social 
impairment.  See General Rating Formula 
for Mental Disorders (38 C.F.R. § 4.130).  
The clinician should assess the degree of 
occupational and social impairment due 
solely to the veteran's PTSD.  The GAF 
score should be assigned and explained.  
The examiner is requested to consider 
whether other psychiatric disorders are 
present and, if so, whether they are 
related to the PTSD.  If other disorders 
are present, but not related to PTSD, then 
whether their symptoms can be 
disassociated from the PTSD.  If the 
symptoms can not be disassociated then 
that should be noted.   The complete 
rationale for all opinions expressed 
should be provided.  

3.  The appellant is advised that failure 
to report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
symptomatology that are vital in his claim.  
38 C.F.R. § 3.655 (2005); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for an assignment 
of an initial evaluation in excess of 10 
percent for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

